Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The examiner withdraws all prior reelections due to the applicant’s claim amendments on 01 March 2021.  
The examiner has been unable to discover any prior art for a genetically modified human stem cell with a disruption in the gene encoding NLRC5, wherein said disruption was mediated by a double stranded break using a CRISPR system, as is described in claim 2..
The examiner could not find any prior art that suggests a genetically modified stem cell comprising a disruption in the (3-2-microglobulin (B2M) and exogenous expression of PD-L1, as recited in claim 24. Furthermore, the examiner was not able to discover prior art that suggests product implied by the product-by-process limitations of claims 25-26 reciting an insulin-producing cells that has a disruption in the B2M gene and exogenous expression of a PD-L1 gene.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-7, 12, 17-18, 24-26 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633